Case 2:19-cv-00136-LGW-BWC Document 49 Filed 07/29/20 Page 1 of 2


                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                               By MGarcia at 10:51 am, Jul 29, 2020
Case 2:19-cv-00136-LGW-BWC Document 49 Filed 07/29/20 Page 2 of 2
